                   Case 17-50651-KJC             Doc 22       Filed 10/17/18        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                 :               Chapter 11
In re:                                           :
                                                 :               Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners, L.P.,    :
        1
et al.,                                          :               (Jointly Administered)
                                                 :
                      Debtors.                   :
                                                 :
                                                 :
Gavin/Solmonese LLC, Liquidation Trustee for :
the Citadel Creditors’ Grantor Trust, successor :
to Citadel Watford City Disposal Partners, L.P., :
et al.,                                          :
                                                 :
                      Plaintiff,                 :
                                                 :               Adv. Pro. No. 17-50651 (KJC)
v.                                               :
                                                 :
Mark Dunaway,                                    :
                                                 :
                      Defendant.                 :
                                                 :

                       STIPULATION REGARDING MEDIATION DUE DATE

         Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor Trust (the

“Liquidation Trustee”), successor to Citadel Watford City Disposal Partners, L.P., et al., debtors in

the above-captioned bankruptcy cases and adversary proceeding, and defendant Mark Dunaway

(the “Defendant”) (the Liquidation Trustee and Defendant collectively referred to as the “Parties”),

hereby stipulate and agree as follows:


         WHEREAS, on June 19, 2017, a complaint (the “Complaint”) was filed against Defendant

in the above-referenced adversary proceeding (the “Adversary Proceeding”) [D.I. 1];


1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel Energy
Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and Citadel Watford
City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC, Liquidation Trustee, 919
N. Market St., Suite 600, Wilmington, DE 19801.
59133103.v2-10/17/18
                  Case 17-50651-KJC      Doc 22       Filed 10/17/18   Page 2 of 3



        WHEREAS, on October 16, 2017, the Defendant filed an answer to the Complaint [D.I. 4]

(the “Answer”);


        WHEREAS, on December 1, 2017, the Liquidation Trustee moved the Court for an order

seeking leave to amend the Complaint (the “Motion to Amend”) [D.I. 7, 8, 9];


        WHEREAS, on December 15, 2017, Defendant objected to the Liquidation Trustee’s

Motion to Amend (the “Objection”) [D.I. 9, 10];


        WHEREAS, on December 21, 2017, the Liquidation Trustee replied to Defendant’s

Objection [D.I. 11];


        WHEREAS, on February 2, 2018, the Court entered an order granting the Liquidation

Trustee leave to amend the Complaint [D.I. 14];


        WHEREAS, on February 6, 2018, the Liquidation Trustee filed its amended complaint (the

“Amended Complaint”);


        WHEREAS, on February 20, 2018, Defendant answered the Amended Complaint (the

“Answer to Amended Complaint”);


        WHEREAS, the current mediation due date for the Adversary Proceeding is October 19,

2018 (the “Mediation Due Date”); and


        WHEREAS, counsel to the Parties have met and conferred regarding the extension of the

Mediation Due Date.


        NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the

undersigned counsel for the Parties as follows:


                                                  2
59133103.v2-10/17/18
                  Case 17-50651-KJC          Doc 22      Filed 10/17/18     Page 3 of 3



        1.       The Mediation Due Date shall be extended through and including February 18,

2019.

        2.       This stipulation is without prejudice to an application for, or stipulation to, further

extensions of the Mediation Due Date.



Dated: October 17, 2018                          Date: October 17, 2018

FOX ROTHSCHILD LLP                               COOCH & TAYLOR P.A.


/s/ Johnna M. Darby                              /s/ R. Grant Dick
Thomas M. Horan (DE Bar No. 4641)                Robert W. Pedigo (DE Bar No. 4047)
Johnna M. Darby (DE Bar No. 5153)                R. Grant Dick, IV (DE Bar No. 5123)
919 N. Market Street, Suite 300                  1000 West Street, 10th Floor
Wilmington, Delaware 19801                       P.O. Box 1680
Telephone: (302) 654-7444                        Wilmington, DE 19899-1630
E-mail: thoran@foxrothschild.com                 Telephone: (302) 984-3800
E-mail: jdarby@foxrothschild.com                 E-mail: rpedigo@coochtaylor.com
                                                          gdick@coochtaylor.com
Counsel to Gavin/Solmonese LLC,
Liquidation Trustee                              Counsel to Defendant Mark Dunaway




                                                     3
59133103.v2-10/17/18
